—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief and the stipulation of the parties, from so much of an order of the Supreme Court, Westchester County (Scancarelli, J.), dated March 29, 2000, as awarded the defendant temporary maintenance and child support in the amount of $500 per week, and temporary exclusive possession and use of the marital residence.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contentions, the Supreme Court’s determination pertaining to temporary maintenance and child support was a provident exercise of its discretion (see, Ash v Ash, 262 AD2d 436; Hoenig v Hoenig, 245 AD2d 262). Likewise, the Supreme Court providently exercised its discretion in awarding temporary exclusive possession and use of the marital residence to the defendant without conducting a full evidentiary hearing (see, Foulke v Foulke, 226 AD2d 583; Lazich v Lazich, 189 AD2d 750). The proper remedy for any perceived inequities in a pendente lite award is to proceed with a speedy trial (see, Wolfson v Wolfson, 272 AD2d 470; Lazich v Lazich, supra). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.